            Case 3:19-cv-05980-RJB-JRC Document 86 Filed 07/02/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        JOSHUA D. LAMBERT,                                    CASE NO. 19-5980 RJB - JRC
11
                                    Plaintiff,                ORDER ADOPTING REPORT AND
12              v.                                            RECOMMENDATION
13      XLORMARA HEURTAS, ET AL.,
14                                  Defendants.

15

16

17
            THIS MATTER comes before the Court on the Report and Recommendation of U.S.
18
     Magistrate Judge J. Richard Creatura. Dkt. 79. The Court has considered the Report and
19
     Recommendation (Dkt. 79), the Plaintiff’s objections (Dkt. 82) and the remaining file.
20
            The Report and Recommendation (Dkt. 79) should be adopted and the case re-referred to
21
     Judge Creatura for further proceedings. The Plaintiff’s objections do not provide grounds to
22
     decline to adopt the Report and Recommendation. The Plaintiff summarily states that he “did
23
     state a claim for free speech” and that “did state a claim for supervisory liability against Natasha
24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
            Case 3:19-cv-05980-RJB-JRC Document 86 Filed 07/02/20 Page 2 of 3



 1   House,” (Dkt. 82) but he fails to provide any basis to support his assertions. The Plaintiff

 2   maintains that his claims and the record have been mischaracterized (Dkt. 82), but does not

 3   explain how. His objection that a decision should be made on the motion to dismiss his state law

 4   claims, before he has a chance to amend his complaint, is without merit as is his assertion that all

 5   the pleadings are closed so a ruling on his Fed. R. Civ. P 12(c) motion is appropriate. The

 6   Report and Recommendation should be adopted, the Washington State Hospital defendants’

 7   motion to dismiss should be granted, in part, and denied, in part; Plaintiff’s First Amendment

 8   claim should be dismissed with prejudice and without leave to amend. Plaintiff’s supervisory

 9   liability claim against defendant House should be dismissed but with leave to amend. The Court

10   should decline to rule on the sufficiency of plaintiff’s state law claims at this time. Further, the

11   Plaintiff’s Fed. R. Civ. P. 12(c) motion for a judgment on the pleadings should be denied without

12   prejudice as moot and as premature.

13          IT IS ORDERED THAT:

14              •   The Report and Recommendation of U.S. Magistrate Judge J. Richard Creatura

15                  (Dkt. 79) IS ADOPTED;

16                  (a) The Washington State Hospital defendants’ motion to dismiss is granted,

17                  in part, and denied, in part; Plaintiff’s First Amendment claim is dismissed with

18                  prejudice and without leave to amend. Plaintiff’s supervisory liability claim

19                  against defendant House is dismissed but with leave to amend. The Court declines

20                  to rule on the sufficiency of plaintiff’s state law claims at this time.

21                  (b) Plaintiff’s motion for judgment on the pleadings is denied without prejudice as

22                  moot and premature.

23              •   The case IS RE-REFERRED to Judge Creatura for further proceedings.

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
            Case 3:19-cv-05980-RJB-JRC Document 86 Filed 07/02/20 Page 3 of 3



 1          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 2   to any party appearing pro se at said party’s last known address.

 3          Dated this 2nd day of July, 2020.

 4

 5
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 3
